UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6342



EARL ANDERSON FRANKLIN,

                                              Plaintiff - Appellant,

          versus


RANDALL E. LEE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-229-5-CT-H)


Submitted:   May 25, 2000                     Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl Anderson Franklin, Appellant Pro Se. William McBlief, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl Anderson Franklin appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Franklin v. Lee, No. CA-99-229-5-CT-H

(E.D.N.C. Feb. 25, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2